DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sensu (US 20110128247) in the view of Takehara (JP 2011161792).
Regarding claim 1: Sensu teaches an input device mountable on a mounting portion of an image forming apparatus (Figs. 1 & 7 and paragraph [0061-0063, 0156-0162])  including that includes an image forming portion for forming an image on a recording medium and an operating panel including a display screen capable of displaying software numerical keys, as software keys, for inputting numerical information of 0 to 9 (Figs. 1 & 7 and paragraph [0061-0063, 0156-0162] teach an input device 170 mountable on a mounting portion of an image forming apparatus 150, an operating panel 172 including display screen capable of displaying software numerical keys), respectively, the input device comprising: a casing mounted on the mounting portion; a hardware numerical key portion as hardware keys capable of inputting information on numerical values of at least 0 to 9; a substrate provided in the casing and on which the numerical key portion is mounted (Figs. 1, 12-13 and paragraph [0061-0063, 0099, 0180-0183] teach the input device 170 comprising a casing mounted on the mounting portion; a hardware numerical key portion as hardware keys 0 to 9, further it is well-known and inherent for electronic keypad to include a substrate to allow electrical connection for keys and to accommodate key components).
Sensu does not explicitly disclose a cable connected to a connector mounted on the substrate and electrically connecting the image forming apparatus and the input device; and an opening through which the cable is inserted, the opening being provided in the casing such that in a thickness direction of the substrate, the cable is exposed to outside of the casing from a surface on a side opposite from a surface where the hardware numerical key portion is provided.
However, Takehara teaches a cable connected to a connector mounted on the substrate and electrically connecting the image forming apparatus and the input device; and an opening through which the cable is inserted, the opening being provided in the casing such that in a thickness direction of the substrate, the cable is exposed to outside of the casing from a surface on a side opposite from a surface where the top portion is provided (Fig. 6 and paragraph [0017, 0040-0041] teach a cable 30 connected in the similar manner as claimed above to connect the device 20 to the image forming apparatus 10). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Sensu’s invention by including above teachings of Takehara to similarly include a cable attached at bottom of casing 170 opposite to top hardware keys surface, because utilizing a cable connection for communication between two devices is well-known that doesn’t require battery and other component compared to wireless components, as shown by Takehara. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 2: Combination of Sensu and Takehara teach wherein the connector is mounted on the surface of the substrate on the side opposite from the surface where the hardware numerical key portion is mounted with respect to the thickness direction of the substrate (Sensu Figs. 1, 12-13 and paragraph [0061-0063, 0099, 0180-0183] teach top surface of input device 170 comprising hardware keys and Takehara in Fig. 6 and paragraph [0017, 0040-0041] teach the connector is mounted on the surface on the side opposite from the top surface). See claim 1 rejection for combination reasoning of Sensu and Takehara, same rationale applies here.

Regarding claim 6: Sensu teaches wherein the hardware numerical key portion includes: a plurality of tactile switches mounted on the substrate; and a plurality of operating key portions provided correspondingly to the plurality of tactile switches and provided on the casing such that each of the plurality of tactile switches is made pushable down by being pushed down by a user (Figs. 1, 12-13 and paragraph [0061-0063, 0099, 0180-0183]).

Regarding claim 7: Sensu teaches an image forming apparatus comprising: an image reading device for reading an image of an original; an apparatus main assembly including therein the image forming portion for forming the image on a recording material on the basis of a reading result of the image reading portion; and an input device according to claim 1 (Figs. 1, 12-13 and paragraph [0061-0063, 0099, 0180-0183] #152, #154 and #170).

Regarding claim 8: Combination of Sensu and Takehara teach wherein the mounting portion includes a recessed shaped accommodating portion for accommodating and mounting the input device, and wherein the cable is accommodated in the accommodating portion in a state in which the casing is mounted on the apparatus main assembly (Sensu in Figs. 1, 12-13 and paragraph [0061-0063, 0099, 0180-0183] and Takehara in Fig. 6 and paragraph [0017, 0040-0041]). See claim 1 rejection for combination reasoning of Sensu and Takehara, same rationale applies here.

Regarding claim 9: Combination of Sensu and Takehara teach wherein the cable accommodated in the mounting portion is accommodated in a space between a bottom of the mounting portion and the surface of the casing of the input device opposite from the surface where the hardware numerical key portion is provided (Sensu Figs. 1, 12-13 and paragraph [0061-0063, 0099, 0180-0183] teach top surface of input device 170 comprising hardware keys and Takehara in Fig. 6 and paragraph [0017, 0040-0041] teach the cable accommodated in the mounting portion is accommodated in a space between a bottom of the mounting portion and the surface of the casing of the input device opposite from the top surface). See claim 1 rejection for combination reasoning of Sensu and Takehara, same rationale applies here.

Regarding claims 10-11: Sensu teaches wherein the mounting portion is disposed adjacent to the operating panel relative to the apparatus main assembly; and wherein the operating panel and the mounting portion are disposed on a front side of the apparatus main assembly (Figs. 1, 12-13 and paragraph [0061-0063, 0099, 0180-0183] #172 and #170).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sensu (US 20110128247), in the view of Takehara (JP 2011161792), and further in the view of Sakayama (US 20130141748).
Regarding claim 12: Sensu does not explicitly disclose further comprising an information reading device capable of electromagnetically reading information of an IC card, wherein the information reading device is accommodated and mounted together with the input device in the mounting portion.
However, Sakayama teaches an information reading device capable of electromagnetically reading information of an IC card and wherein the information reading device is accommodated/connected on the image forming apparatus (Fig. 1 and paragraph [0025] #131). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Sensu’s invention by including above teachings of Sakayama, because using an IC card reader enhances the functionality of the image forming apparatus, allowing the image forming apparatus to read user’s card for variety of purposes, as taught by Sakayama. The rationale would have been to use a known method or technique to achieve predictable results. 
Combination of Sensu and Sakayama fails to explicitly disclose wherein the information reading device is accommodated and mounted together with the input device in the mounting portion.
However, as best understood by Examiner, the claimed feature differs from combination of Sensu and Sakayama in that it appears to be merely a rearrangement of parts with no modification in the operation of the device.  Since it has been held that mere rearrangement of parts of an invention in a way that does not modify the operation of the device is not a patentable improvement, the claimed combination is unpatentable as obvious under 35 U.S.C. 103(a).  Applicant claims a combination that only unites or rearranges old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to affect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3: None of the references cited teach and/or suggest “further comprising another cable connected to another connector mounted on the substrate and electrically connected to an information reading device capable of electromagnetically reading information of an IC card, wherein the casing includes another opening provided such that in the thickness direction of the substrate, the another cable is exposed to the outside of the casing from the surface on the side opposite from the surface where the hardware numerical key portion is provided”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622